Exhibit 10.25(b)
ONCOTHYREON INC.
AMENDMENT NO. 2 TO THE PROMISSORY NOTE
ISSUED NOVEMBER 8, 2006
     This Amendment No. 2 (the “Amendment”) to the Promissory Note issued
November 6, 2006 (the “Note”), as amended by the Note Amendment Agreement dated
April 20, 2008 (the “Prior Amendment”) is made as of this 30th day of
November 2009, by and between Oncothyreon Inc., formerly known as Biomira Inc.,
(the “Company”) and Linda Pestano (“Debtor”). Each of the Company and Debtor
shall be referred to as a “Party” or, collectively, as the “Parties.” All
capitalized terms used but not defined in this Amendment shall have the meanings
assigned to such terms in the Note.
     WHEREAS, Debtor has executed the Note in an original principal amount of
US$66,889, in favor of the Company;
     WHEREAS, the Parties entered into a Security Agreement dated November 8,
2006 (the “Security Agreement”) and a General Security Agreement dated
November 8, 2006 (the “General Security Agreement” and together with the
Security Agreement, the “Security Agreements”) pursuant to which Debtor pledged
her Pledged Securities (as defined in the Security Agreements) as collateral for
her obligations under the Note;
     WHEREAS, the Parties entered into the Prior Amendment to, among other
things, extend the maturity of the Note as an incentive to Debtor to continue
employment with the Company;
     WHEREAS, pursuant to Section 7(b) of the Note, the terms of the Note may be
amended from time to time by written agreement of the Parties;
     WHEREAS, the Parties desire to revise the definition of Maturity Date
contained in the Note as an incentive to Debtor to provide consulting services
to the Company following the end of Debtor’s employment with the Company; and
     WHEREAS, the Parties have considered the current market interest rates as
compared to the rates at the time the Note was executed and agree that the
reasonable interest rate on the Note is still 5.0% per annum.
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Parties hereby agree as follows:
1 Amendment to Note.
          1.1 Amendment of Maturity Date. The first sentence of Section 2 of the
Note shall be amended and restated in its entirety to read as follows: “The
principal amount of this Promissory Note, together with interest accrued to the
date of payment, is due and payable by Debtor on April 28, 2010 (the “Maturity
Date”).” Except for such amendment, the provisions of the Note shall remain
unchanged and shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



2 Additional Provisions.
          2.1 Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Amendment shall continue in full force and effect without said
provision.
          2.2 Counterparts. This Amendment may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies shall constitute enforceable original documents.
          2.3 Prior Agreements. This Amendment and the Note supersede in their
entirety all prior agreements relating to the Note, written or oral.
          2.4 Governing Law. This Amendment and all actions arising out of or in
connection with this Amendment shall be governed by and construed in accordance
with the laws of the State of Washington, without regard to the conflict of laws
provisions of the State of Washington, or of any other state.
          2.5 Enforceability of Oral Agreements. ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first set forth above.

            ONCOTHYREON INC.
      By:   /s/ Robert L. Kirkman, M.D.         Robert L. Kirkman, M.D.       
President & Chief Executive Officer        DEBTOR
      /s/ Linda Pestano       Linda Pestano           

2